                                   v-07215-RA Document 10 Filed 12/05/19 Page 1 of 1
                                           Timothy J. Straub                                                         Dentons US LLP
                                           Managing Associate                                            1221 Avenue of the Americas
                                                                                                           New York. NY 10020-1089
                                           timothy.straub@dentons.com                                                  United States
                                           D   +1212768 6821

                                                                                  kr£ Salam; FMC SNR Denton McKenna Urng
                                                                                                                         dentons.com

                                                                                    ~~       r,1.r~ ,.            t\ 1~f~ !:r~ f/·:~. r
                                                                                                                                      ·.j

                                                                                    It~ ~~: tiJ,~: _ __! _, :j ,; U: u lj 'o. ":
          December 5, 2019                                                                     tSDC-SDNY
                                                                                            , OOCt.:MENT
          VIA ECF                                                                             ELECTRO\ICALLY FILED
                                                                                                I)()(       :1:
          The Honorable Ronnie Abrams                                                       II D,, 1-. FILED: 12 / S / l '1
          United States District Judge                                                      b--- --· . --·- --·---n••··-                    ----- ---   ~-
          Southern District of New York
          40 Foley Square, Room 1506
          New York, New York 10007


          Re:    Morgan v. Living Proof, Inc.: Case No. 1:19-cv-07215-RA

          Dear Judge Abrams:

          Yesterday this law firm was retained to represent defendant Living Proof, Inc. ("Defendant") in the above-
          referenced matter. Given our recent retention, we respectfully request that the Court set Defendant's
          deadline to answer, move, or otherwise respond to the complaint of plaintiff Jon R. Morgan's ("Plaintiff') at
          January 10, 2020.

          Plaintiffs counsel has consented to the requested extension, which will permit Defendant's counsel to
          investigate and the parties to communicate regarding Plaintiffs allegations. There have been no prior
          extensions, but the Court has ordered Plaintiff to inform it by December 9, 2019, whether he intends to
          move for default. (Doc. 8.) We believe that approval of the requested extension will obviate the need for
          such response from Plaintiff at this time.

          Additionally, we request that this Court schedule the previously adjourned initial conference for a date of
          its convenience following Defendant's deadline to respond.




Application granted. Defendant shall respond to the Complaint no later
than January 10, 2020. An initial status conference is scheduled for
January 17, 2020 at 1: 15 p.m. The parties shall fife the materials set forth
in Dkt. 5 no tater than January 10, 2020.

SO ORDERED.


                                                                ms
